DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2018/0075964 A1).
In regards to claim 1, Suzuki discloses, in figure 3, a transformer (Fig. 3), comprising: an iron core (Fig. 5; #1, #2); a support module (Fig. 12; #51); a winding unit (3); and a potting box (6), wherein the potting box comprises an inner wall (53, 54), an outer wall (62) and a bottom plate (Fig. 5; #56), and the inner wall is sleeved in the outer wall (Par 0062-0063); wherein the bottom plate (Fig. 5; #56) is connected to a bottom portion of the inner wall (53, 54) and a bottom portion of the outer wall (62; Par 0064), and a potting space (housing space) is defined by the outer wall, the inner wall and the bottom plate (Par 0065); wherein the winding unit (3) is disposed in the potting space (housing space) and a magnetic pole of the iron core penetrates through an inner side of the inner wall (53, 54) of the potting box (Par 0063); wherein the support module (Fig. 12; #51) is disposed between at least one end surface of the potting box (6) and a cover (4) of the iron core (1, 2) to form an insulation clearance, and the support module is close to the inner wall of the potting box (Par 0062, 0081).
In regards to claim 2, Suzuki discloses, in figure 4, the transformer of claim 1 further comprising a first potting sealant (7) and a potting cover (4), wherein the winding unit (3) is encapsulated, by the first potting sealant (Par 0066), in the potting space (housing space) and the end surface of the opening of the potting box is aligned to a top surface of the first potting sealant (Par 0066, 0090); wherein the potting cover (4) is disposed on the opening of the potting box (Par 0066).
In regards to claim 4, Suzuki discloses, in figure 2 and 5, the transformer of claim 2, wherein the at least one end surface of the potting box (6) comprises a first end surface (lower surface of bottom plate 56) and a second end surface (upper surface of 4), wherein the first end surface is a19 / 241804757CN0 1 -US/SH1 80425CN0 1-US lower surface of the bottom plate (Fig. 5; 56; Par 0061-0062) and the second end surface is an upper surface of the potting cover (upper surface of cover 4; Par 0061-0062); wherein the support module comprises a first support block (Fig. 12; #51), and the first support block is disposed between the first end surface (lower surface of bottom plate 56) and the cover of the iron core (4; Par 0062), or the first support block is disposed between the second end surface and the cover of the iron core.
In regards to claim 8, Suzuki discloses, in figure 11, the transformer of claim 1, wherein the winding unit (3) comprises a first winding (32) disposed on an inner side of the outer wall (Fig. 3; 62) of the potting box (6) and a second winding (32) disposed on an outer side of the inner wall (Fig. 3; #53, #54) of the potting box (6; Par 0106).
In regards to claim 21, Suzuki discloses, in figure 5, the transformer of claim 1, wherein the iron core comprises two U shape cores (1, 2; Par 0115), and the transformer comprises one potting box (6), wherein the two U shape cores face each other to form a runway shape core (cores 1 and 2 faces each other): wherein a magnetic pole of the two U shape cores penetrates through an inner side of the inner wall (53, 54) of the potting box (Par 0062-0063).
In regards to claim 22, Suzuki discloses, in figure 5, the transformer of claim 1, wherein the iron core comprises two U shape cores (1, 2; Par 0115), and the transformer comprises two potting boxes (Fig. 5; #6; Fig. 8a, Fig. 8b; #81) with integrated molding (81; Par 0077-0078), wherein the two U shape cores face each other to form a runway shape core (cores 1 and 2 faces each other); wherein two magnetic poles of the two U shape cores respectively penetrate through an inner side of the corresponding inner wall (53, 54) of the two potting boxes (Par 0062-0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2018/0075964 A1).
In regards to claim 12, Suzuki discloses, in figure 3, the transformer of claim 1, wherein a cover (4) of the iron core (Fig. 5; #1, #2) or at least one magnetic pole of the iron core comprises a chamfer (cover 4 is a chamfer; Par 0061).
Suzuki discloses the claimed invention except for a radius of the chamfer is greater than 1mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a radius of the chamfer is greater than 1mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki by including a radius of the chamfer is greater than 1mm in order to eliminate the magnetic flux passes through the opening, and a shielding effect by the casing formed of metal (Suzuki; Par 0033).
Allowable Subject Matter
Claims 3, 5-7, 9-11, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yen et al. (US 2013/0015933 A1); Fig. 3.
Tsuchiya et al. (US 2014/0327507 A1); Fig. 1.
Sakaguchi et al. (US 2015/0213938 A1); Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842     
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842